Citation Nr: 0518902	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of facial injury to include nerve 
damage and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1953; from May 1955 to June 1958; and from June 1958 to 
August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which inter alia denied the 
benefits sought.

The appeal originally included claims of entitlement to 
service connection for hearing loss and tinnitus.  By rating 
decisions of September 2003 and February 2004, entitlement to 
service connection for hearing loss and tinnitus was 
respectively established and represent a complete grant of 
benefit.  Those appellate issues have been resolved by 
administrative action and no longer involves any "questions 
of law and fact" in controversy.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  In a statement dated August 11, 
2003, the veteran withdrew a claim of entitlement to service 
connection for infertility.  Accordingly, the Board is 
without further jurisdiction as to those matters.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  In an unappealed decision from June 1984, the RO 
determined that there were no residuals of a facial stab 
wound to include no nerve injury and no residual scar.

3.  Since June 1984, new lay and medical evidence has been 
submitted, some of which is new and material, in that it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1984 RO decision which denied entitlement to 
service connection for a residuals of a facial nerve injury 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004). 

2.  New and material evidence to reopen the claim for service 
connection for residuals of facial injury to include nerve 
damage and scar has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [now codified at 38 U.S.C.A. § 5100 et seq. (West 
2002)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot assist 
in the development of a claim that is not well grounded), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159.  The record shows that VA has met 
its duties. The veteran was notified of evidence and 
information needed to substantiate and complete his claim and 
who had what duties in correspondence including the July 2001 
VCAA letter to him.  That letter advised him of VA's duty to 
notify him about his claim, what VA's duty to assist him in 
obtaining evidence is, what the evidence must show to 
establish entitlement, what information or evidence was still 
needed from him, what he could do to help with his claim, 
when and where to send information, and what to do if he had 
questions or needed assistance.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The December 2001 rating decision constituted the initial 
adverse rating and followed the VCAA letter.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004). 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.103.  VA made 
reasonable efforts to obtain service medical records, VA 
medical records, and private medical records.  VA examination 
reports and treatment records and private medical records are 
of record.  Reasonable efforts were made to obtain necessary 
evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 38 C.F.R. §§ 
3.103, 3.159 and 3.326(a) and no further action is necessary.  
VA's duties have been fulfilled. 

Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304.

Claims for entitlement to residuals of a facial nerve injury 
were previously denied in an unappealed rating from June 
1984.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.  
However, when a claim has been denied and the decision 
becomes final, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.

In this case, the claim to reopen was receive in March 2001.  
The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001.  Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.

When the case was previously before the RO in June 1984, 
evidence included service medical records and medical records 
demonstrating that the veteran was stabbed in front of the 
right ear as a result of a fight with another individual in 
January 1970.  One of the facial nerves was reportedly 
severed and treated surgically.  The wound healed rapidly and 
at separation there was no evidence of a residual scar.  The 
RO previously determined that the record "clearly indicates 
no residuals of this incidence [sic]".

Considerable medical evidence has been submitted since 1984.  
The vast majority of such records are entirely silent as to 
complaints, findings, treatment or diagnosis relating to a 
facial scar or any neurological deficiency associate with the 
1970 stab wound.  Notwithstanding, one record, dated December 
4, 1985, notes an assessment of right facial palsy status 
post stab wound.  At his hearing before the undersigned in 
July 2004, the veteran asserted the onset of residual 
neurological and scar pathology.  

Ordinarily, in the context of whether new and material 
evidence has been submitted, the veteran's statements do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  However, lay 
statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  The Board does not reach whether the lay statements 
are an adequate predicate in this case to warrant reopening 
the claim.

It bears emphasis that the claim was originally denied on the 
basis of the absence of any medical evidence of pertinent 
pathology.  The Board believes that the medical report from 
December 1985 is so significant that it must be considered in 
order to fairly decide the merits of the claim because it 
constitutes evidence of relevant pathology subsequent to the 
June 1984 rating action.  In other words, the record 
constitutes new and material evidence, and the veteran's 
claim has therefore been reopened.

The absence of treatment over the years weighs against the 
claimed disorder.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  It bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Once the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of facial injury to include nerve damage and scar 
is reopened.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand portion 
of this decision. 




REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
veteran's representative indicated that they had requested a 
VA examiner provide an opinion with respect to the claimed 
disorder, but that examiner did not examine the veteran and 
noted the absence of any current treatment, implying that an 
opinion was ultimately offered.  The representative asserted 
that the examiner provided statements despite that he 
purportedly did not review the record or conduct a physical 
examination of the veteran.  The alluded to document from the 
VA Medical Center in Columbia, South Carolina (prepared by a 
Dr. Parrish) was not located in the claims file, and a copy 
should be obtained so that the record is as comprehensive as 
possible.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

Accordingly, this case is REMANDED for the following action:   

1.  The VA physician from the Medical 
Center in Columbia, South Carolina who 
provided a statement as to the veteran's 
residuals of a facial stab wound should 
be contacted and requested to furnish a 
copy of that statement for association 
with the claims file.  

2.  If that examiner's report cannot be 
located or if the examiner did not 
undertake an examination of the alleged 
residuals of a facial stab wound, the 
veteran should be afforded an examination 
by a VA neurologist or appropriate 
specialist to determine whether there are 
any current residuals of a stab wound to 
the face associated with a January 1970 
incident.  The claims file must be made 
available to the examiner, who is 
requested to document that a file review 
was completed.

All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.  All pertinent 
current pathology should be identified, 
and all pertinent symptomatology, 
findings, and diagnoses should be 
described, in detail.  If a neurological 
disorder or facial scar is identified, 
the examiner should offer an opinion as 
to whether it is more likely, less 
likely, or as likely as not that the 
diagnosed condition is related to service 
and the condition should be described in 
term of the relevant rating criteria.  
The report of the examination should 
reconcile any subjective complaints of 
pain with the objective findings on 
examination.  The examiner should offer a 
complete rationale for any opinion 
provided.

3.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


